            Case 1:19-cv-08481-LJL Document 46 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AARON COPPELSON DARIUSH FAKHERI and
 NIGHTENGALE NY1, LLC,
                                                                   Case No.: 19-cv-08481 (LJL)
                                  Plaintiffs,

                          -v-

 RYAN SERHANT, NEST SEEKERS and
 INTERNATIONAL LLC,

                                  Defendants.


                            DECLARATION OF MARK W. LERNER

                  I, MARK W. LERNER, a person over the age of majority, pursuant to 28 U.S.C.

§ 1746, declare:

       1.         I am a partner of the law firm of Kasowitz Benson Torres LLP, attorneys for

Defendant Ryan Serhant (“Serhant”). I am fully familiar with the pleadings in this matter and,

unless otherwise indicated, I have personal knowledge of the facts herein.

       2.         I submit this declaration in support of Serhant’s motion, pursuant to Rule 12(b)(6)

and Rule 9(b) of the Federal Rules of Civil Procedure and New York Business Corporation Law

Section 1312(a), to dismiss plaintiffs Aaron Coppelson, Dariush Fakheri and Nightengale NY1,

LLC’s First Amended Complaint, dated July 28, 2020 (Dkt. No. 38) (the “Amended Complaint”)

with prejudice.

       3.         Attached as Exhibit A is a true and correct copy of the Amended Complaint (Dkt.

No. 38).
            Case 1:19-cv-08481-LJL Document 46 Filed 08/24/20 Page 2 of 3




       4.      Attached as Exhibit B is a true and correct copy of the Complaint originally filed

in the New York State Supreme Court by plaintiffs Aaron Coppelson and Nightengale NY1, LLC

on July 15, 2019, and which was duly removed to this Court. (Dkt. Nos. 2, 32).

       5.      Attached as Exhibit C is a true and correct copy of New York Department of State,

Division of Corporations online search results, as accessed on August 3, 2020, showing no

corporate entity authorized to do business in New York beginning with “Nightengale NY1.”

       I declare under penalty of perjury that the above is true and correct. Executed this 24 day

of August 2020 in New York, New York.


                                                            /s/ Mark W. Lerner
                                                            MARK W. LERNER




                                                2
          Case 1:19-cv-08481-LJL Document 46 Filed 08/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system.




                                                            /s/ Mark W. Lerner
                                                            Mark W. Lerner




                                                3
